Citation Nr: 1117109	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery, evaluated as 40 percent disabling from July 11, 2007.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In June 2010, the Board remanded this matter so that additional development of the evidence could be conducted.  The decision/remand also included, as part of its "INTRODUCTION" section, a comprehensive review of the procedural history of this claim.  


FINDING OF FACT

From July 11, 2007, the Veteran's service-connected low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery has not been manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; by a separately compensable lower extremity neurological impairment; or by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

From July 11, 2007, the criteria for a disability evaluation in excess of 40 percent for low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003 and 5237 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO did provide the appellant with notice in February 2008, prior to the decision on the claim in April 2008.  The Board notes that this notice followed the issuance of a January 2008 letter, which was faulty in that it dealt essentially with service connection.  The February 2008 notice letter sent to the Veteran did not fully meet the requirements with respect to its content.  The notice letter did, however, notify the Veteran that to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  Specifically, he was informed in the February 2008 letter of types of evidence that might show such a worsening, including statements from a doctor containing physical and clinical findings; results of laboratory tests or X-rays; the dates of examinations and tests; and, statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  The February 2008 letter also listed examples of evidence, which included information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him.

The February 2008 letter did inform the Veteran that, should an increase in disability be found, a disability rating would be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  A May 2008 letter and a statement of the case (SOC) issued in August 2008 did supply the Veteran with all pertinent regulations instructing him what was necessary for him to obtain higher disability ratings for the issue on appeal.  Therefore, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating, and a reasonable person would have known what was needed to substantiate his claim for a higher rating.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran is also shown to have been provided notice as to the assignment of effective dates for the disability on appeal.  See February 2008 letter.  

The February 2008 notice provided the Veteran also did not inform him that he should submit evidence demonstrating the effect that worsening of his disability had on his employment.  Where a veteran has not been afforded sufficient notice concerning increased rating-claims, 38 U.S.C.A. § 5103(a) requires VA to notify the claimant that to substantiate such a claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, No. 05-0355 (U.S. Vet. App. October 22, 2010).  However, while the failure to provide any notice how to substantiate a claim for increased benefits would be akin to the lack of notice on the key element of nexus addressed in Mayfield I (Mayfield v. Nicholson, 19 Vet. App. 103 (2005), providing inadequate or incomplete notice how to substantiate a claim for increased benefits -- e.g., notice to provide evidence of its impact on employment -- is not.  This is because complying with such notice (i.e., by providing evidence of worsening of the disability does not necessarily mean the increased rating claim will be denied, and the notice error does not, therefore, have a natural adverse effect on the claimant's ability to meaningfully participate in the processing of his claim or the essential fairness of the adjudication.  Accordingly, except when 38 U.S.C.A. § 5103(a) notice is not provided at all, a shift of the appellant's burden to VA to show the appellant was prejudiced is unwarranted.  The Veteran was provided such notice as part of a May 2008 letter.  Therefore, the Board finds that under the facts of this case pertaining to notice, the Veteran was not prejudiced.  Of note, the Veteran here has not claimed to have been prejudiced by any notice errors or omissions.  

In addition, the RO notified the Veteran about the information and evidence that VA will seek to provide.  In particular, the February 2008 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination was to be scheduled.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the February 2008 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  It was also requested that he complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the February 2008 letter stated that it was his responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.  

The Veteran was afforded several VA examinations, to include in February 2008, as well as in August and September 2010 in connection with his claim for an increased evaluation.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the veteran's medical history, pertinent evidence of record, and on a physical examination, and they fully address the rating criteria that are relevant to rating the disability in this case.  

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in September 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, at 509.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this case, the Veteran's service-connected lumbar spine disability - characterized as low back strain, degenerative disc disease, and status post fusion at T-4 through S-1 - has been rated by the RO pursuant to Diagnostic Code 5237.  See 38 C.F.R. § 4.71a.  A 40 percent disability rating has been assigned.  Further, and for the reasons stated in the Board's June 2010 decision/remand, to include as part of the INTRODCUTION, the Veteran's service-connected lumbar spine disability is here being considered solely from July 11, 2007 (the date of the Board's prior decision).  This is so because the Board is, in effect, collaterally estopped from considering evidence that was already considered by it in its decision of July 11, 2007.  The Board's July 11, 2007, decision, in pertinent part, determined that from November 1, 2005, entitlement to an increased rating in excess of 40 percent for low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery was not warranted.  The Veteran did not appeal this decision.  Where an unappealed final decision is determinative of an issue, an appellant is collaterally estopped from "relitigating the same issue based upon the same evidence, albeit for a different purpose."  Hazan v. Gober, 10 Vet. App. 511, 520-21 (1997).  See also DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006); Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) (quoting Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc)("'The purpose of the rule of finality is to preclude repetitive and belated readjudications of veterans' benefits claims.'").

Concerning 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain), under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), the service-connected lumbar spine condition is currently rated with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  For the service-connected lumbar spine disability, a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).  See also Plate V.

Also under the General Rating Formula, a 50 percent rating is assignable for findings of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is to be assigned when unfavorable ankylosis of the entire spine is demonstrated.  Here, as discussed more fully below, unfavorable ankylosis of the thoracolumbar spine is clearly not shown.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  See also Diagnostic Code 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 (intervertebral disc syndrome) because the Veteran's service-connected lumbar disease includes degenerative disc disease.  See Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, in the course of the VA examinations conducted in February 2008, and in both August and September 2010, it was reported that there had been no incapacitating episodes of back pain where bed rest was prescribed by a physician in the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In other words, a finding of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months which would warrant a 60 percent rating is clearly not shown.  Such a finding would be necessary for the assignment of a higher 60 percent rating.

In cases, such as this, the Board must also address, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.

The Veteran was afforded a VA spine examination in February 2008.  Review of the examination report shows that the Veteran complained of a history of fatigue, decreased motion, stiffness, weakness, and pain.  He denied spasms and radiating pain.  Examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, or tenderness; pain on motion and weakness was demonstrated.  Thoracolumbar spine ankylosis was not present.  X-ray examination revealed lumbar spine scoliosis with a convexity to the right, and degenerative disc disease.  The Veteran was noted to be employed; he did report being negatively affected by his worsening back pain however.  Range of motion studies of the lumbar spine showed forward flexion to 45 degrees, posterior extension to three degrees, Lateral flexion and rotation both to 10 degrees.  Some motion tests were accompanied by pain.  Deep tendon reflexes were intact, ankle jerks present, and bilateral lower extremity pulses and sensation were intact with light touch, pinprick, and monofilament testing.  Additional forward flexion exercises were completed to 40 degrees, with mild to moderate pain, moderate weakness, and fatigue.  The examiner commented that the major functional impairment was demonstrated by lack of endurance and fatigue with repetitive use.  

A May 2008 VA primary care assessment follow-up outpatient record shows that neurological and musculoskeletal examination was essentially normal.  A back-related disorder was not diagnosed.  

The report of the VA spine examination conducted in August 2010 shows that the Veteran complained of continuing daily thoracolumbar pain.  He gave a history of fatigue, decreased motion, stiffness, weakness, and pain.  He denied spasms and radiating pain.  Examination of the thoracic sacrospinalis revealed no spasm, atrophy, guarding, or tenderness; pain on motion and weakness was demonstrated.  Thoracolumbar spine ankylosis was present.  The examiner commented that part of the Veteran's thoracolumbar spine was ankylosed in a neutral position.  He added that the ankylosis was not unfavorable.  Mechanical thoracolumbar strain and previous T4-S1 fusion was diagnosed.  This was noted to affect occupation activities due to decreased concentration, decreased mobility, trouble lifting and carrying, and pain.  The Veteran also was noted to avoid most activities due to his lumbar spine disorder.  He denied any specific radicular symptoms.  While noting that the physical examination was somewhat limited, range of motion findings included forward flexion to 40 degrees, posterior extension to 5 degrees, and lateral rotation to five degrees.  Lateral flexion findings could not be elicited.  All test findings reported were noted to have utilized a combination of the Veteran's thoracic and lumbar spine segments as well as his pelvic area.  Without using the pelvic area, indicated the examiner, forward flexion and other ranges were severely reduced in the degree of motion attainable.  Straight leg raising testing was positive bilaterally, and pulses and sensation were intact.  On DeLuca testing, while moderately painful, the Veteran could forward flex to 40 degrees four additional times.  He did, however, while complaining of moderate pain, weakness, and fatigue, denied incoordination.  His major functional impairment was described as pain and lack of endurance with repetitive use.  

As noted, the Veteran was also afforded a VA spine examination in September 2010.  Review of this report -- while the name of the VA examiner is different than the one listed on the August 2010 examination report -- shows that the listed complaints and medical findings were essentially duplicative of these reported in the course of the August 2010 examination.  The Veteran did report last working in 2009 as an insurance salesman, as a result of his having difficulty with prolonged sitting, traveling, walking, standing, and carrying.  The examiner described the presence of significant limitation of motion of the spine, as well as pain and flare-ups of the spine, which resulted in significant limitations to mobility, bending, lifting, twisting, carrying, climbing, crawling, prolonged weight bearing, prolonged sitting, and prolonged travel.  The examiner opined that the functional loss attributable to the Veteran's service-connected back disorder as least as likely as not precluded him from following substantially gainful employment.  The Board parenthetically observes that entitlement to VA individual unemployability benefits (TDIU) was granted by the RO as part of a December 2010 rating decision.  

Considering the evidence of record in light of the applicable rating criteria, the Board finds that an evaluation in excess of 40 percent for the Veteran's service-connected low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery has not been shown to be warranted at any time from July 11, 2007.  

Upon consideration of all of the evidence of record, including particularly the VA examination reports dated in February 2008 and August 2010, the Board finds that the Veteran's service-connected lumbar spine disability has not warranted a rating in excess of 40 percent at any time from July 11, 2007.  The evidentiary record clearly does not demonstrate low back pathology or other medical findings which could reasonably be described as contemplating unfavorable ankylosis of the entire thoracolumbar spine.  Such a finding is needed for the assignment of a 50 percent rating.  Plus, as noted, at the August 2010 VA spine examination the examiner commented that, while ankylosis of the thoracolumbar spine was present, the ankylosis was not unfavorable.  The pertinent records seem to merely document complaints of pain, with no findings, other than those concerning fatigue, stiffness, tenderness, and loss of motion discerned in the course of the February 2008 and August 2010 VA examinations.  Therefore, the Board concludes that a rating in excess of 40 percent from July 11, 2007, pursuant to Diagnostic Code 5237 is not applicable.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such consideration, however, does not lead to a finding to warrant the assignment of a rating in excess of 40 percent.  A review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected lumbar spine disorder so as to warrant application of alternate rating codes.  As such, based on these facts, a rating in excess of 40 percent for this period (from July 11, 2007) cannot be assigned.

As also noted, the Veteran has not complained of experiencing incapacitating episodes, and the record is devoid of a finding of his having such episodes occurring at least six weeks during the past 12 months.  Further, no bed rest is shown to have been ordered by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Thus, a rating in excess of 40 percent is not for assignment.

With respect to separately evaluating the orthopedic and neurological manifestations of the Veteran's low back disability, the Board notes that this would not result in a rating higher than 40 percent, inasmuch as the Veteran does not have an identifiable neurological component of any significance to rate.  To this, the Board does note that review of the medical evidence discussed above fails to show complaints of either spasms or radiating pain.  Also, in the course of the August 2010 VA examination sensation of both lower extremities was intact.  While in August 2010 straight leg raising testing was positive bilaterally, pulses and sensation were intact.  At the most, the Veteran has demonstrated some lower extremity weakness, but he is clearly able to ambulate without any suggestion of symptoms comparable to lower extremity paralysis.  See 38 C.F.R. § 4.124a, Code 8520 (2010).

In sum, the evidence for the period since July 11, 2007, does not support assignment of a rating in excess of 40 percent for the Veteran's service-connected low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery, whether on the basis of incapacitating episodes, by separately evaluating the orthopedic and neurological components of the disorder, or on the basis of thoracolumbar ankylosis.  The Veteran's claim for a rating in excess of 40 percent is therefore denied.

The Veteran's statements describing his symptoms have been considered.  Espiritu.  These assertions, however, must be viewed in conjunction with the objective medical evidence in addressing the applicable rating criteria.

As the preponderance of the evidence is against the Veteran's claim for an increased disability evaluation for the service-connected low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002). See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA rating schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned rating for his level of impairment.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun.


ORDER

From July 11, 2007, a rating in excess of 40 percent for low back strain, degenerative disc disease of the lumbar spine, status post T-4 through S-1 fusion surgery is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


